                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                                                     CHAPTER 13
 In re: Patrick L. DeLaere, Jr.
                                                     CASE NO:   19-52467
 Debtor(s).                                          JUDGE      Shefferly

                                        /
                          ORDER CONFIRMING PLAN
      The Debtor(s)' Chapter 13 plan was duly served on all parties in interest. A
hearing on confirmation of the plan was held after due notice to parties in interest.
Objections, if any, have been resolved. The Court hereby finds that each of the
requirements for confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a)
are met.
       Therefore, IT IS HEREBY ORDERED that the Debtor(s)' Chapter 13 plan,
as last amended, if at all, is confirmed.
      IT IS FURTHER ORDERED that the claim of JACK BERMAN P-
10737 , Attorney for the Debtor(s), for the allowance of compensation and
reimbursement of expenses is allowed in the total amount of $ 3,000.00 in fees
and $ 0.00 in expenses, and that the portion of such claim which has not already
been paid, to-wit: $ 3,000.00 shall be paid by the Trustee as an administrative
expense of this case.
      IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of
insurance on all property of the Debtor(s) and this estate as required by law and
contract.
        All filed claims to which an objection has not been filed are deemed allowed
pursuant to 11 USC §502(a), and the Trustee is therefore ORDERED to make
distributions on these claims pursuant to the terms of the Chapter 13 plan, as well
as all fees due the Clerk pursuant to statute.




  19-52467-lsg   Doc 80    Filed 12/23/20   Entered 12/23/20 08:38:57   Page 1 of 2
         IT IS FURTHER ORDERED as follows: [Only provisions checked below
apply]
   The Debtor(s)' Plan payments shall be increased to $801.00 per bi-weekly
   effective the 17th day of December, 2020.




Approved as to Form not Content:

/s/ Jack Berman                                  /s/ Thomas D. DeCarlo attorney for

JACK BERMAN (P10737)                             DAVID WM. RUSKIN
Attorney for Debtors                             Standing Chapter 13 Trustee
45100 Sterritt, suite 104                        26555 Evergreen Rd., Ste 1100
Utica, MI 48317                                  Southfield, MI 48076
(586) 779-6000                                   (248) 352-7755




__/s/__James Graham_____
JAMES GRAHAM (P60632)
Attorney for Mortgage Cneter l.C.
24525 Harper Ave.
St. Clair Shores, MI 48080
586-777-0770
Signed on December 23, 2020




  19-52467-lsg     Doc 80     Filed 12/23/20   Entered 12/23/20 08:38:57   Page 2 of 2
